United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Belmont, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2154
Issued: July 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 26, 2010 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated March 1, 2010 that denied modification of a wageearning capacity decision and an August 9, 2010 decision that denied his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that a June 19,
2009 wage-earning capacity decision should be modified; and (2) whether the Office properly
refused to reopen his claim for further review of the merits pursuant to section 8128(a) of the
Act.
On appeal, appellant generally asserts that his job was makeshift and that he is entitled to
total disability compensation.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 3, 2003 appellant, then a 48-year-old letter carrier, injured his left shoulder
and arm when he protected himself from a rolling mail cart. The claim was initially accepted for
left shoulder and left rhomboid strain. The Office subsequently accepted herniated discs at C5-6
and C6-7 and a consequential fracture of the right proximal humerus. On December 30, 2003
appellant underwent cervical decompression laminectomies and fusion. He was placed on the
periodic compensation rolls. Appellant returned to modified duty on January 12, 2005. He filed
a recurrence claim on November 16, 2005, stating that he sustained disability commencing
October 6, 2005. By decision dated February 22, 2006, the Office denied the recurrence claim.
This was affirmed by an Office hearing representative in a February 21, 2007 decision.2
By report dated February 21, 2007, Dr. Janet Limke, a Board-certified physiatrist,
advised that appellant could not return to his date-of-injury position as a letter carrier but could
perform work with sitting restricted to four to six hours daily; simple grasping and lifting two
pounds continuously restricted to four hours daily; standing, walking with an assistive device,
pulling and pushing limited to one-half hour daily; and no climbing, kneeling, bending, stooping,
twisting or reaching above the shoulder. On April 17, 2007 the employing establishment offered
appellant a modified position of answering telephone calls for four hours daily. The physical
requirements included using hands to answer the telephone. Appellant returned to modified
work answering the telephone for four hours a day on April 20, 2007.
On January 29, 2008 the Office reduced appellant’s wage-loss compensation to reflect a
55 percent wage-earning capacity.
In a February 6, 2009 report, Dr. Eugenia Blank, a Board-certified neurologist, advised
that appellant’s neurological condition remained unchanged from a previous examination on
December 17, 2008, noting that his cervical spine range of motion remained limited. She
advised that he had longstanding mild weakness in the right upper and lower extremities and
ambulated with a cane. In a duty status report dated April 7, 2009, Dr. Blank advised that
appellant could work four hours a day and provided restrictions of one hour sitting, standing,
stooping and reaching above the shoulder; one to two hours walking; less than one hour pulling
and pushing; no climbing or kneeling; and five to six hours of simple grasping, with a weight
restriction of less than five pounds continuous.
By decision dated June 19, 2009, the Office found that appellant had been reemployed as
a modified carrier working 20 hours a week, effective April 20, 2007. It determined that his
actual part-time earnings represented his wage-earning capacity and reduced his compensation
accordingly.
On November 13, 2009 the employing establishment notified appellant that, following
guidelines set forth by the National Reassessment Process, it did not have limited duty within his
medical restrictions, and that he would be placed in leave-without-pay status effective
November 28, 2009. On November 13, 2009 appellant filed a claim alleging a recurrence of
disability that day when his limited duty was withdrawn. In letters dated December 21 and 30,
2

The Office hearing representative also affirmed a February 15, 2006 decision denying appellant’s request for
additional cervical surgery.

2

2009, the Office informed him of the requirements for modifying the loss of wage-earning
capacity determination. Appellant resubmitted Dr. Blank’s February 6, 2009 report.
By decision dated March 1, 2010, the Office found that appellant submitted insufficient
evidence to modify the June 19, 2009 wage-earning capacity decision and denied his claim for
total disability compensation beginning November 13, 2009.3
On June 22, 2010 appellant requested reconsideration, and submitted a work capacity
evaluation dated June 15, 2010 from Dr. Blank who advised that appellant had post-traumatic
cervical myelopathy from a work injury. He experienced chronic pain since the accident with
leg weakness as a result of unsuccessful surgery. Dr. Blank reported that appellant could not
walk for long distances due to poor balance and that his chronic condition was progressive in
nature. She stated that he had developed peripheral neuropathies as a result of diabetes and had
restless leg syndrome. Dr. Blank restricted sitting and repetitive movements of the wrists to less
than one to two hours; walking, standing, reaching, twisting, bending, stooping and pushing to
less than one hour and reaching above the shoulder to two hours.
In a nonmerit decision dated August 9, 2010, the Office denied appellant’s
reconsideration request on the grounds that he submitted no new arguments and that the evidence
submitted did not address the issue of whether he sustained a material worsening of the accepted
work-related conditions.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury, it has the burden of justifying a subsequent reduction of compensation
benefits.5 Section 8115(a) of the Act provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings if his
actual earnings fairly and reasonably represent his wage-earning capacity.6 Generally, wages
actually earned are the best measure of a wage-earning capacity and in the absence of showing
that they do not fairly and reasonably represent the injured employee’s wage-earning capacity,
must be accepted as such a measure.7 The formula for determining loss of wage-earning
capacity based on actual earnings, developed in the Albert C. Shadrick decision,8 has been
3

Appellant continued to receive compensation based on the June 19, 2009 wage-earning capacity decision.

4

Katherine T. Kreger, 55 ECAB 633 (2004).

5

Gregory A. Compton, 45 ECAB 154 (1993).

6

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

7

Lottie M. Williams, 56 ECAB 320 (20050.

8

Albert C. Shadrick, 5 ECAB 376 (1953).

3

codified at section 10.403 of the Office’s regulations. The Office calculates an employee’s
wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current
pay rate for the date-of-injury job.9
Office procedures provide that the Office can make a retroactive wage-earning capacity
determination if the claimant worked in the position for at least 60 days, the position fairly and
reasonably represented his or her wage-earning capacity and the work stoppage did not occur
because of any change in his injury-related condition affecting the ability to work.10 The
Office’s procedure manual provides guidelines for determining wage-earning capacity based on
actual earnings:
“a. Factors considered. To determine whether the claimant’s work fairly and
reasonably represents his or her WEC [wage-earning capacity], the CE [claims
examiner] should consider whether the kind of appointment and tour of duty (see
FECA PM 2.900.3) are at least equivalent to those of the job held on date of
injury. Unless they are, the CE may not consider the work suitable.
“For instance, reemployment of a temporary or casual worker in another
temporary or casual (USPS) position is proper, as long as it will last at least 90
days, and reemployment of a term or transitional (USPS) worker in another term
or transitional position is likewise acceptable. However, the reemployment may
not be considered suitable when:
(1) The job is part time (unless the claimant was a part-time worker at the
time of injury) or sporadic in nature;
(2) The job is seasonal in an area where year-round employment is
available….
(3) The job is temporary where the claimant’s previous job was
permanent.”11
The procedures further provide: “[i]f a formal loss of wage-earning capacity decision has
been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance the [claims examiner] will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.”12
Chapter 2.814.11 of the procedure manual contains provisions regarding the modification
of a formal loss of wage-earning capacity. The relevant part provides that a formal loss of wageearning capacity will be modified when: (1) the original rating was in error; (2) the claimant’s
9

20 C.F.R. § 10.403(c).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment, Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (October 2009); Selden H. Swartz, 55 ECAB 272 (2004).
11

Id. at Chapter 2.814.7(c) (October 2009).

12

Id. at Chapter 2.814.9(a) (December 1995).

4

medical condition has changed; or (3) the claimant has been vocationally rehabilitated. Office
procedures further provide that the party seeking modification of a formal loss of wage-earning
capacity decision has the burden to prove that one of these criteria has been met. If the Office is
seeking modification, it must establish that the original rating was in error, that the injury-related
condition has improved or that the claimant has been vocationally rehabilitated.13
ANALYSIS -- ISSUE 1
On appeal appellant contends that the June 19, 2009 wage-earning capacity determination
was erroneous. The Office accepted that appellant sustained a left shoulder and left rhomboid
strain, herniated discs at C5-6 and C6-7 and a consequential fracture of the right humerus. At the
time of his injury, appellant worked full time as a letter carrier. The Office paid total disability
compensation beginning in November 2003.
On February 21, 2007 Dr. Limke advised that appellant could work four to six hours a
day, sitting, with simple grasping and lifting two pounds continuously for four hours daily, and
standing, walking with an assistive device, and pulling and pushing limited to one-half hour
daily, and no climbing, kneeling, bending, stooping, twisting or reaching above the shoulder. On
April 17, 2007 the employing establishment offered appellant a modified assignment answering
telephone calls for four hours daily, with physical requirements of using the hands to answer the
telephone. Appellant accepted the position and returned to work on April 20, 2007. By decision
dated June 19, 2009, the Office reduced his compensation based on its findings that his actual
part-time earnings fairly and reasonably represented his wage-earning capacity.
At the time of the June 19, 2009 decision, appellant had worked well over 60 days but
earnings used to make the wage-earning capacity determination were based on a part-time
position of four hours a day. The Office procedure manual provides that a formal wage-earning
capacity determination is generally not appropriate where an employee works full time when
injured but is reemployed in a part-time position14 In the case of Connie L. Potratz-Watson, the
Board found that the Office must address the issue and explain why a part-time position is
suitable for a wage-earning capacity determination, based on the specific circumstances of the
case.15 A review of the June 19, 2009 decision shows that the Office found that appellant’s
actual earnings in the modified position represented his wage-earning capacity without
addressing that the actual earnings were based on a part-time position when he was not a parttime employee when injured or the suitability of the part-time position.
Under the facts of this case, the modified work upon which the June 19, 2009 wageearning capacity determination was based did not fairly and reasonably represent appellant’s
wage-earning capacity and was erroneous. Appellant has established that modification of the
Office’s June 19, 2009 wage-earning capacity determination is warranted. Accordingly, the
Office decision dated March 16, 2010 will be reversed.

13

Id. at Chapter 2.814.11 (October 2009).

14

Supra note 11.

15

Connie L. Potratz-Watson, 56 ECAB 316 (2005). Compare L.M., Docket No. 07-1791 (issued July 22, 2008).

5

In light of the Board’s findings regarding the wage-earning capacity, the second issue on
appeal is rendered moot.
CONCLUSION
The Board finds that the June 16, 2009 wage-earning capacity determination was
erroneous, as the modified position on which it was based was part time in nature and the Office
failed to explain why it was appropriate to use actual earnings in a part-time position when the
evidence indicated that appellant was a full-time employee when injured. Thus, the Office
improperly denied modification by its March 1, 2010 decision.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated August 9 and March 1, 2010 be reversed.
Issued: July 1, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

